Order entered July 2, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00219-CR

                             ANDREW SCOTT LOTT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-40454-M

                                          ORDER
       The Court GRANTS appellant’s June 22, 2014 motion to file an amended brief. We

ORDER the amended brief received on June 22, 2014 filed as of the date of this order.

       We STRIKE the appellant’s brief filed on January 2, 2014.

       The State shall file an amended brief responding to appellant’s amended brief within

THIRTY DAYS of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE